Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed September 28, 2022 has been entered.  Claims 1, 2, 4, 6-12, 14 and 18-23 are pending in this application, with claims 6-12, 18 and 19 withdrawn from consideration as directed to a non-elected invention.  Thus claims 1, 2, 4, 14 and 20-23 are examined herein.

Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 2, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maier et al (US 2017/0252854) or KR 10-2007-0067794, either of which in view of JP 2005-081198 (and its translation of record).
Maier and KR ‘794 each disclose forming a silver powder using a gas-phase process such as a plasma process.  See, for instance, Maier para. [0032] and Example 7, or pages 3-4 of the translation of KR ‘794.  In other words, Maier and KR ‘794 disclose “a step of producing primary fine particles of silver from silver powder by means of a gas-phase process” as claimed, as well as the limitations of instant claim 2.
Neither Maier nor KR ‘794 disclose coating the particles with an organic substance generated by thermal decomposition of an organic acid as required by the instant claims.  JP ‘198 indicates it was known in the art, at the time of filing of the present invention, to react silver based powders with an aqueous solution of an organic acid such as citric acid at a temperature such that the acid decomposes, resulting in citric acid being adsorbed in the particles.  See, for instance, lines 290-295 of the translation of JP ‘198.  This is considered equivalent to the claimed “step of supplying an aqueous solution containing…organic acid in an atmosphere in which the organic acid is thermally decomposed so that the primary fine particles of silver are coated with the organic substance generated by thermal decomposition of the organic acid.”  With respect to claims 4 and 14, the examiner takes official notice of the fact that citric acid consists only of C, O and H.
Thus, the disclosure of either Maier et al. or KR 10-2007-0067794, combined with that of JP 2005-081198, would have suggested a method as presently claimed to one of ordinary skill in the art.

5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maier et al or KR 10-2007-0067794, either of which in view of JP 2005-081198, as above, and further in view of the Wyrzykowski et al. Journal of Thermal Analysis and Calorimetry article.
Maier, JP ‘794 and JP ‘198 (discussed above) do not specify what substance(s) would be contained in an organic substance generated by thermal decomposition of an organic acid, e.g. the citric acid of JP ‘198.  The Wyrzykowski article indicates that thermal decomposition of citric acid results in trans-aconitic acid which further decomposes to trans-aconitic anhydride (see Scheme 1 on p. 734 of Wyrzykowski), and the latter two substances comprise a carboxyl (COOH) group as claimed.  Based on this disclosure of Wyrzykowski et al., one of ordinary skill in the art, carrying out a method as suggested by the combination of Maier et al. or KR 10-2007-0067794 with JP 2005-081198, would have believed that the decomposition products of the citric acid comprise a carboxyl group.

			Response to Arguments
6.	On pages 5-6 of the Remarks filed September 28, 2022, Applicant asserts that citric acid would not be adsorbed to the particles in JP ‘198 because para. [0030] therein states that no residual carbon was observed and it was confirmed that citric acid was completely oxidatively decomposed.  Applicant’s arguments have been carefully considered, but are not persuasive of patentability because the paragraph immediately before para [0030] indicates that a certain amount of citric acid was adsorbed on the particles.  Even if complete thermal decomposition results in this citric acid and all of its decomposition products being removed from the system, there will nonetheless be a phase during decomposition during which the particles “are coated with the organic substance generated by thermal decomposition of the organic acid”, in accord with instant claim 1.

			Allowable Subject Matter
7.	Claims 21-23 are allowable over the prior art of record.  The prior art does not disclose or suggest a method as claimed and in which the step of supplying the organic acid to the particles “includes a step of spraying an aqueous solution containing the organic acid”, as required by instant claim 21.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



					
		
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	November 29, 2022